Citation Nr: 0334333	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-02 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for Gulf War syndrome.

2.  Entitlement to service connection for tinnitus, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for a back condition, 
to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

DD Forms 214 verify that veteran served on active duty in the 
United States Army Reserves Army National Guard from March 
1993 to March 1999 and from October 1990 to July 1991 and 
that the latter period included service in the Southwest Asia 
theater of operations from November 1990 to June 1991.  Other 
active service is referred to in the record but not verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Des Moines, Iowa.


REMAND

The claims are remanded so that additional development of 
evidence may be accomplished.  On remand, supplemental notice 
concerning the claims should be provided to the veteran.  

The action sought in this Remand is required by the Veterans 
Claims Assistance Act of 2000 (the VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  The VCAA, 
enacted on November 9, 2000, charges VA with a heightened 
duty to provide certain assistance and notice to claimants of 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).  It is thus more favorable to 
claimants than was the former law.  New regulations have been 
promulgated implementing the new statute and, with the 
exception of certain provisions concerning applications to 
reopen previously denied claims, are effective from the date 
of the statute's enactment.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  

Recent judicial decisions have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

Because the claims presented on this appeal were pending 
before VA when the VCAA was enacted, they are claims to which 
the VCAA and its implementing regulations apply and 
therefore, must be developed and adjudicated within the 
framework established by this new law.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); cf. Kuzma v. Principi, No. 03-7032, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003) (VCAA 
did not apply to a claim that was the subject of a Board 
decision entered before the enactment of the VCAA).  

Initially, the RO denied the claims as not "well grounded."  
The VCAA, however, revised the former section 5107(a) of 
Title 38, United States Code to eliminate the requirement 
that a claimant come forward with evidence to establish a 
"well-grounded" claim before the Secretary is obligated to 
assist the claimant in developing the claim.

In his VA Form 21-526, Application for Compensation, the 
veteran expressed the belief that he had developed not only 
Gulf War syndrome but also tinnitus and back pain during his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He said there that each of these 
disorders started in 1990.  Later, in his substantive appeal, 
he recounted that he had suffered with back pain while on 
active duty during the period March 1993 to March 1999.  In 
its Statement of Representative in Appeals Case (In lieu of 
VA Form 646), his representative asserted that these 
disorders "were either incurred during his period of active 
service or are the result of hazards and hardships specific 
to his service in the Southwest Asia theater of 
operation[s]."  Clearly, the claim concerning Gulf War 
syndrome implicates only the veteran's service in Southwest 
Asia during the Persian Gulf War.  In contrast, it appears 
that the claims concerning tinnitus and a back condition 
refer to a possible nexus not only with Persian Gulf War 
service but also with the veteran's other active service.

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  

Documentary evidence

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  

Not all of the veteran's alleged active service that could be 
relevant to the claims concerning tinnitus and a back 
condition is verified in the current record.  The dates, 
character, and type of service that it appears the veteran 
had between March 1989 and July 1989 have not been verified.  
The claims file reflects that in 1991, the RO requested 
verification of this and other service from the National 
Personnel Records Center (NPRC) after the veteran had 
submitted another claim and in 1992 acquired service 
department records verifying service from October 1990 to 
July 1991 but not the earlier service.  On remand, the RO 
must take all action necessary to obtain service department 
records, certification from the NPRC, or other documentation 
that verifies the dates, character, and type of any service 
that the veteran had between March 1989 and July 1989.

Not all of the veteran's service medical records have been 
associated with the claims file.  The claims file contains 
service medical records dated between, approximately, January 
1989 to November 1991 and December 1996 and December 1997.  
The medical records on file concerning the October 1990-July 
1991 verified period of service appear to be incomplete.  For 
example, certain examination reports are missing.  The 
medical records on file from the March 1993-March 1999 
verified period of service are incomplete, as the RO noted in 
an October 2002 deferred rating decision.  They are dated 
mainly in 1996-98.  The claims file reflects that in 2002, 
the RO requested medical records from these periods of 
service and also from the unverified March-July 1989 period 
of service from the NPRC but was informed by that agency that 
it had none on file.  There is no indication that the RO made 
additional efforts to obtain these records either from the 
NPRC or other possible government custodians.  The Board is 
not convinced that the service medical records do not exist 
or additional efforts to obtain them from a government 
custodian or custodians would be "futile."  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  On remand, the RO must 
take all necessary and appropriate action to obtain a full 
set of the veteran's service medical records.

As well, the records of any medical treatment pertinent to 
the claims that the veteran may have received from a VA, 
military, or private provider between periods of active 
service and after the period of active duty ending in March 
1999 should be sought while the case is in remand status.  In 
general, such records could be pertinent to whether any of 
the claimed disabilities in this case is incident to any 
period of the veteran's active service.  

VA medical examinations

The veteran has not been given a VA medical examination in 
conjunction with any of the three claims.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a need for a medical examination or opinion in the 
decision of the claim is considered to exist "if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) . . ."

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

By this standard, a VA examination should be performed in 
conjunction with the claim of entitlement to service 
connection for tinnitus.  The veteran maintains that he 
developed tinnitus during service in 1990, during the tour of 
duty that comprised his Persian Gulf War service.  The report 
of a reference audiogram that was performed in May 1991 noted 
that he had been "[r]outinely exposed to hazardous noises."  
On remand, therefore, the veteran should be afforded a VA 
examination to determine whether he has tinnitus and, if so, 
whether the tinnitus is as likely as not service related.

By the VCAA standard, a VA examination also is warranted for 
the claim of entitlement to service connection for Gulf War 
syndrome.  The veteran contends that he suffers from "Gulf 
War syndrome" as a result of his service in Southwest Asia 
during the Persian Gulf War.  A service medical record, the 
June 1991 report of counseling and evaluation provided at 
Irwin Army Community Hospital at Fort Riley, Kansas 
concerning diseases incident to Gulf War service, reflects 
that the veteran denied having a number of particular 
symptoms he was asked about but reported "gum surgery 
[twice]," "[e]xposure to burning oil smoke for 36 hours," 
"[no] anthrax vaccine," and "NBC pills taken (12)."  The 
examination conducted on remand should be a Persian Gulf War 
Registry examination.  It is expected that such a procedure 
would assist the veteran in defining his specific complaints 
and therefore would clarify the claim.  Service connection 
cannot be granted for "Gulf War syndrome" as such.  At 
minimum, there must be a showing of particular symptoms, 
objectively verified, of chronic disability resulting from an 
"undiagnosed illness," that is, one that by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(a) (2003).

In the case of the claim of entitlement to service connection 
for a back condition, the record as it stands now does not 
satisfy the VCAA standard for performing a VA examination.  
However, an examination may be warranted if the documentary 
evidence developed on remand shows that the veteran has a 
problem with his back and indicates that it may be directly 
incident to his service (or, if arthritis of the spine and it 
was manifested within one year after a period of active 
service, presumed incident to his service) or secondary to 
his service-connected compartment syndrome of the left and 
right lower extremities, or may be a manifestation of an 
undiagnosed illness, see 38 U.S.C.A. §§ 1110, 1112, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 , 
3.317 (2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Notice

The Board notes that under the VCAA, VA has a duty to provide 
claimants with certain notice concerning the status of their 
claims.  Under the VCAA, VA must notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.; Quartuccio.  The 
notice must clearly indicate that the claimant has one year 
from the date of the notice in which to identify or submit 
evidence in support of the claim.  38 U.S.C.A. § 5103; see 
Disabled American Veterans, 327 F.3d at 1348, 1353; Paralyzed 
Veterans of America (declaring 38 C.F.R. § 3.159(b)(1) 
inconsistent with the statute, and therefore invalid, insofar 
as it provides for adjudication of the claim if the claimant 
has not responded to the notice within 30 days).

The claims file reflects that since the veteran filed his 
claims in February 1999, the RO has sent him a number of 
notices concerning evidence needed to support the claims.  
However, none of these appears to satisfy the standard for 
the notice required under section 5103 of the VCAA.  For 
example, an April 1999 letter concerning claims for service 
connection for undiagnosed illness incident to Gulf War 
service told the veteran, in accordance with the law then, 
that he had the burden of producing evidence to support such 
a claim.  Moreover, some of the law expressed in the April 
1999 letter has since been changed - - for example, the 
delimiting date stated there, December 31, 2001, by which 
date manifestations of undiagnosed illness could be presumed 
related to Gulf War service has been changed to December 31, 
2006.  An April 2002 letter concerning service connection 
claims did not review the specific requirements for service 
connection for undiagnosed illness incident to Gulf War 
service and moreover, did not clearly indicate that the 
veteran had one year from its date in which to submit or 
identify the evidence needed to substantiate his claims.  See 
Paralyzed Veterans of America.  While the case is in remand 
status, the RO must give the veteran the notice concerning 
each of his claims that is required by section 5103 of the 
VCAA.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all notice and 
development action required by the VCAA 
and its implementing regulations, in 
addition to the action requested below, 
and appearing to be necessary in this 
case has been completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

2.  Make efforts to obtain documentary 
evidence verifying or confirming that the 
veteran had active service during a 
period dated from March 1989 to July 1989 
or other period prior to October 1990.  
Contact all possible custodians of such 
records, including the NPRC and the 
United States Army Reserve Personnel 
Center.  Contact the veteran if 
clarification is needed regarding the 
dates of the claimed service.

Efforts to secure service records 
verifying or confirming the claimed 
service must continue until it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.  

Document in the claims file the actions 
taken to secure this evidence.  If any 
period of claimed service cannot be 
verified with documentary evidence, 
provide appropriate notice to the 
veteran.  Associate with the claims file 
all records or other documentation that 
is obtained.

3.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate each of the claims.  The 
notice must take into account all 
theories of service connection that 
potentially apply to any of the claims.  
See, e.g., 38 U.S.C.A. §§ 1110, 1112, 
1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.317 
(2003); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  The notice must inform 
the veteran that he has one year from its 
date in which to identify or submit such 
material and must comply with section 
5103 of the VCAA in all other respects, 
see 38 U.S.C.A. § 5103 (West 2002), 
38 C.F.R. § 3.159(b) (2003), and satisfy 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any controlling legal guidance 
issued after the date of this Board 
decision.  

4.  With the notice requested in 
Paragraph 3 or separately, write to the 
veteran and ask him to identify all VA 
and private medical treatment received 
from any provider, whether VA, private, 
or military, for any of the claimed 
disorders between any verified period of 
active service prior to October 1990, 
between the period of active duty ending 
in July 1991 and the period of active 
duty beginning in March 1993, and after 
the period of active duty ending in March 
1999.  Make efforts to obtain all records 
identified by the veteran's response that 
are not now part of the claims file and 
that the veteran does not submit himself.  

In addition, make efforts to obtain a 
complete set of service medical records, 
to include clinical records, hospital 
records, quadrennial examination reports, 
medical evaluation board reports, and 
physical evaluation board reports, for 
each period of active service that is 
verified.  Contact all possible 
custodians of such records, including the 
NPRC, the United States Army Reserve 
Personnel Center, and military hospitals.  
Such efforts must continue until is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain them would be futile.  

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran 
regarding records that could not be 
obtained.  Associate with the claims file 
all medical records that are obtained.  

5.  After the actions requested in 
paragraphs 1-4 have been completed, 
schedule the veteran for the VA 
examinations described below.  

All tests and studies and all 
consultations thought necessary by an 
examiner should be performed.  The claims 
file must be made available to each 
examiner, and the examiner is requested 
to confirm that it was available for 
review and that pertinent documents 
therein were reviewed.  

(A)  A Persian Gulf War Registry 
examination.

The examiner should state whether by 
history, physical examination, and 
laboratory tests, there are symptoms of 
disability that are not attributable to a 
known clinical diagnosis (i.e., are 
attributable to an "undiagnosed 
illness").  Then, for each set of 
symptoms separately, the examiner should 
provide an opinion as to (a) whether they 
constitute signs and symptoms of a 
chronic disability (one lasting 6 months 
or more or one exhibiting intermittent 
periods of improvement or worsening over 
a 6-month period), and if so, (b) whether 
it appears that the veteran did not incur 
the undiagnosed illness during or as a 
result of his Persian Gulf War service.  
A full rationale for the opinion should 
be provided.

(B)  Examinations for hearing and 
diseases of the ears.

(i)  The examiner should state whether 
tinnitus is diagnosed.  If a diagnosis of 
tinnitus is made, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the tinnitus 
is etiologically related to an incident, 
including routine exposure to hazardous 
noises, as documented in the service 
medical record of May 1991, of the 
veteran's service during any period, 
including service during the Persian Gulf 
War.  A full rationale for the opinion 
should be provided.

(ii)  In the alternative, if the examiner 
concludes in either case that by history, 
physical examination, and laboratory 
tests, the symptoms reported by the 
veteran and described by him as 
"tinnitus" are not attributable to a 
known clinical diagnosis (i.e., are 
attributable to an "undiagnosed 
illness"), the examiner should provide 
an opinion as to (a) whether there are 
verifiable signs and symptoms of a 
chronic disability (one lasting 6 months 
or more or one exhibiting intermittent 
periods of improvement or worsening over 
a 6-month period) referable to the ears, 
and (b) whether it appears that the 
veteran did not incur the undiagnosed 
illness during or as a result of his 
Persian Gulf War service.  A full 
rationale for the opinion should be 
provided.

6.  Then, review the examination reports 
to ensure that each is in complete 
compliance with the directives of this 
Remand.  If a report is deficient in any 
manner, take corrective action.

7.  Then, readjudicate the claims.  All 
theories of service connection to which 
the medical and lay evidence points 
should be considered.  If any claim is 
not granted, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


